Citation Nr: 1142429	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  09-37 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and generalized anxiety disorder.


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's spouse


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968. 

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In October 2008, the Veteran submitted a claim of entitlement to posttraumatic stress disorder (PTSD).  Although the Veteran submitted a claim of entitlement to service connection for PTSD, the Veteran's claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As such, the Veteran did not file a claim to receive benefits for a particular psychiatric diagnosis, such as PTSD, that was named in his claim, but instead made a general claim for compensation for the difficulties posed by his mental condition.  Based on a review of the evidence of record, the Board finds that the Veteran's service connection claim for PTSD reasonably encompassed a claim of entitlement to service connection for an acquired psychiatric disorder, including, but not limited to, PTSD and generalized anxiety disorder.  Id.  Thus, the Board has re-captioned the Veteran's claim as seen on the title page above. 

The Veteran was not provided a VA examination pursuant to the above captioned claim.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The evidence of record demonstrated current diagnoses of psychiatric disorders, including PTSD and generalized anxiety disorder.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  Moreover, with respect to whether an inservice event occurred, during the pendency of this appeal, the criteria for verifying inservice stressors were amended, effective July 13, 2010.  The amendment states that 

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (July 13, 2010).

Throughout the pendency of this appeal, the Veteran claimed that a current psychiatric disorder was due to two inservice incidents.  First, he claimed that he was ordered to simulate exploding ordnance for training purposes by using explosive devices, with non-electric detonators.  As explained by the Veteran, use of non-electric detonators required him to be in closer proximity to the exploding device and to run to a nearby foxhole for shelter.  Second, the Veteran claimed that he was training other service members on how to set and detonate explosive devices.  On one occasion, the Veteran set an explosive device that did not detonate when it was triggered.  He explained that it was necessary for him to set another explosive device nearby in order to ensure that the first device exploded and did not pose any future danger.  When approaching the already-set device, it detonated unexpectedly.  The Veteran was carrying a second device that he feared would be triggered by the concussive force of the nearby detonation.  

The evidence of record did not include a competent etiological opinion wherein the relationship between the Veteran's current psychiatric disorder and the presumed inservice events was addressed.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990)(holding that a remand may be required if the evidence of record before contains insufficient medical information for purposes of determining service connection).  The issue of etiology is especially clouded given that the Veteran's separation examination was negative for complaints or clinical findings of psychiatric symptoms; the post-service evidence of record demonstrating that the Veteran was a long-term poly-substance abuser; and that he experienced two workplace back injuries that ultimately resulted in serious medical disorders.  As such, the Board finds that a remand is necessary in order to afford the Veteran a VA examination.  McLendon, 20 Vet. App. at 83.

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be afforded a VA psychiatric examination to determine the diagnosis of any found psychiatric disorder.  The examiner must contemporaneously review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and the Veteran's assertions.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  The Veteran claimed that a current psychiatric disorder was due to two inservice events:  (1) setting of explosive with non-electric detonators; and (2) being in close proximity to an explosive device when it unexpectedly detonated while he held a second explosive device that he feared would also detonate.    

Based on a review of the claims folder and the examination findings, as well as the Veteran's statements, the examiner must render any relevant psychiatric diagnosis.  If a PTSD diagnosis is rendered, the examiner must determine whether the diagnostic criteria to support a diagnosis of PTSD have been satisfied, including whether the requirements for the sufficiency of a stressor have been met.  See DSM-IV; 38 C.F.R. § 4.125 (2011).  If a PTSD diagnosis is deemed appropriate, the examiner must provide an opinion as to the relationship, if any, between that diagnosis and the Veteran's claimed stressors. 

Additionally, the examiner must opine as to whether any psychiatric disorder found other than PTSD is causally or etiologically related to the Veteran's military service, to include any incident therein. 

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

3.  The RO must review the resulting examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim on appeal, to include all relevant evidence submitted or obtained since the May 2011 supplemental statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


